ON PETITION FOR REHEARING
CARLTON, Justice:
The following language appearing in the final sentence of the seventh paragraph of the original opinion in this case, reading:
“. . . it is also free to assess damages and costs under Fla.Stat. § 403.141(1) and either wait for voluntary payment under subsection (2), or to proceed forthwith to obtain a judicial determination of liability for damages and costs under subsection (3).”
is hereby deleted from the opinion.
The above language makes reference to a section of the Air and Water Pollution Control Act not at issue in the instant case; accordingly, it is dictum and unnecessary to our decision. We expressly do not decide whether the Act requires an administrative determination of damages and costs before the Department may proceed in court; or whether the administrative and judicial procedures created by Fla.Stat. § 403.141(2) and (3), F.S.A., are to be construed as giving rise to alternative remedies.
With this clarification we deny the petition for rehearing and adhere to our original opinion in this cause.
It is so ordered.
ROBERTS, C. J., and ERVIN, ADKINS, BOYD, McCAIN and DEKLE, JJ., concur.